ENVIRONMENTAL PROJECT BRIEF
LS - ESO NFCA PLC

SINO-METALS LEACH ZAMBIA LTD.
MARCH 2005

2.1 Environmental action Plan (EAP)

The design of the proposed Leach Plant is such that its potential to cause adverse
impacts will largely be minimized or eliminated by means of in-built features e.g.
bunding to contain spills, recycling of process water to increase plant efficiency, high
level of automation for process control etc. However, due to the hazardous nature of
the operation, an incident free regime is not feasible, hence specific additional
environmental management measures to mitigate adverse environmental impacts
are discussed in table 8.

General good environmental management practices will be ensured through
adherence to the approved environmental management measures

2.1.1 Construction Phase

The construction of the proposed Plant will be managed in accordance with the
approved principles.

2.1.2 Operational Phase

The Leach Plant will be operated in a manner that ensures environmental
protection as per modern design concepts.

Other activities that are of direct relevance are the following:

e Environmental Monitoring Plan

e Auditing and Reporting Plan

« Capacity Development and Training Plan

e Emergency Preparedness and Response Plan

Table 12: Environmental Action Plan

What needs to be | Why does it need to | Rating | How it will be managed
managed? be
| managed ?(impact)

Land transformation eTo prevent further | L

e The dumping of the tailing will
conform to the approved design of the
tailings dams and not extend outside
the designated area.

« The dams will be inspected daily to
ensure that construction is to design
specifications.

e The dams will be surveyed annually
to ensure stability of the dams.

inundation of new land

Release to air due | To prevent:
to fugitive and stack | ¢ The deterioration of | L

«Dust extraction equipment will be
installed and maintained in such away

36
SINO-METALS LEACH ZAMBIA LTD

MARCH 2005

ENVIRONMENTAL PROJECT BRIEF
LS - ESO NFCA PLC

What needs to be

Why does it need to

Rating

How it will be managed

inadequate recovery of
process water.

managed? be
| managed ?(impact) a
“emissions health of employees as maintain efficiency and prevent
and public due to the pollution
emissions from the e Water will be used to suppress dust
operations, in areas of reclamation at the dams
e The acidification of and ore stockpiles
soils due to acid mist « An emergency response procedure
or rain washout of will be developed and implemented to
sulphur dioxide / deal with incidents of plant failure.
| trioxide. e Air quality monitoring will be
| undertaken to collect information on
ambient air quality levels.
Spills, leaks e To prevent the e Areas where hazardous materials
incidents and contamination of soil are stored or handled will be
emergencies. and water due to poor} L adequately bunded so that the
storage and disposal material cannot leave the area.
practices. e Emergency procedures will be put in
« To prevent leakages place to clean up spills quickly and
and spills of hazardous efficiently.
materials from entering ¢ The floor of acid handling areas will
plant drains = and be lined with an acid resistant material
contaminate the soil L to contain acids and prevent them from
and water seeping into the soils and groundwater
environment. environment.
e All acid spills will be collected and
recycled or neutralized before being
released to the natural watercourses.
The floors of the heap leach areas |
will be lined with anti-acid impervious
surfacing to enable the collection of the
pregnant solution and prevent
contaminated seepage.
Water Consumption | eTo encourage the A water management strategy will be
recycling of water and} L developed that will reduce the water
to prevent the consumption on site.

e The plant piping system will be
constructed and maintained in such a
way as to reduce leaks and minimize
wastage.

e Plant staff will be educated in the
importance of water conservation

« Where possible the drainage system
will be upgraded so as to enable
collection of spillage and return to the

37
SINO-METALS LEACH ZAMBIA LTD ENVIRONMENTAL PROJECT BRIEF
MARCH 2005 LS — ESO NFCA PLC

What needs to be | Why does it need to | Rating | How it will be managed
managed? be
managed?(impact)

process circuit instead of discharging it
to the receiving environment.

Health risks ¢ To prevent illegal | L « Barriers and signs will be erected to
entry into the dams _ prevent access from the public.

Stormwater * To prevent runoff | L « Runoff will no be allowed to mix with
from potentially process water.

contaminating the |
aquatic environment

2.1.3 Rehabilitation and Decommissioning

The rehabilitation and decommissioning of the processing facilities at Sino-Metals
will be incorporated in the decommissioning and closure plan for NFCA PLC which
will be covered in detail in the Environmental Assessment (currently under
production). The proposed Leach Plant will consist of relatively minor additions to
these facilities and will not significantly alter the approach to or the cost of
rehabilitating and decommissioning the processing facilities when the processing
operations at Sino- Metals Leach Zambia Ltd and NFCA PLC Chambishi Mine
eventually cease.

SAFETY AND INDUSTRIAL HYGENE
2.2 Safety

The proposed copper hydrometallurgical plant at Chambishi Mine will strictly conform to the Mine
Safety Regulations as required by Zambian government, and the principle of “Safety First”
precaution will be followed. In principal personal protection should be the last option / precaution
to protect workers from health damage. The plant has been designed to eliminate or minimize all
forms of anticipated hazards. Personnel will be provided with protective clothing and equipment.
Personnel working in high dust areas should have dust mask, or respirators. Personnel working in
places with noise levels over 85dB(A) such as the Crusher Section will be provided with hearing
protection devices. In addition, efforts to shorten the working time in the high noise level
environments will be pursued.

The following safety and loss control precautions will be carried out:

Safety precautions — Construction and Operation

Personnel will be provided with suitable protective equipment such as overalls, coveralls, and
work suits, foot protection, head protection, hand protection, face protection, hearing protection,
specialized protection etc. to ensure the safety of the personnel. Operators of the plant and
various pieces of mechanical equipment will undergo training in order to operate in accordance
with the established operational procedures.

38

nn

SINO-METALS LEACH ZAMBIA LTD. ENVIRONMENTAL PROJECT BRIEF
MARCH 2005 LS - ESO NFCA PLC

All the operating platforms, tanks, stairs and other places inside the plant that present the risk of
falling shall be fixed with the protective barriers and hazard warning signs. All the parts of exposed
power driven production facilities will have protection guards fixed on them.

Fire-protection_

The fires of non-ferrous mines are primarily caused by open fire activities of welding and electric
equipment or lines. With the increase of automation, the risks of fires caused by electricity are
also expected to increase. The following protection measures will be put in place:

The selection of electro-mechanical equipment will strictly conform to the electric fire-protection
standards. These will have grounding connection fixed on them and other facilities to prevent
electric leakage and overload.

All places which may generate fire, such as the fuel or organic tanks, extraction plant and so on,
will be equipped with fire fighting facilities, mainly the foam type fire-extinguishers. There will be
special CO; (black mark) and dry chemical (blue mark) extinguishers near the electro-mechanical
devices, and the fire fighting water pump connectors on the fire fighting pipelines.

Welding work will be carried out in non-inflammable areas. These will be screened with steel
panels and equipped with suitable fire fighting facilities.

Fire and explosion protection of the oil tanks

There will be permanent fire-protection thunder-proof facilities for oil tanks. The tanks will be
made of non-combustible materials and safety and hazard symbolic signs will be placed around
them. The tanks will be fixed with fire ladders and foam fire extinguishers will be posted around
them.

2.3 Ventilation

Measures to prevent dust and harmful gases

The closed hood systems will be installed at the transfer points of the conveyors and feeders to
extract the dust generated in the Crusher Section as well as at the Agitation Leach Plant. Other
housekeeping measures to ventilate and refresh air will be employed in order to maintain the
quality of the working environment and meet national industrial hygiene standards.

Measures to eliminate noise

Because of the high noise levels generated from the Crusher Section facilities, measures to
minimize noise will put in place. Facilities of international advanced levels to reduce vibration and
minimize noise will be installed.

All the air-blowers will be fixed with silencers, and high-vibration facilities will be fixed with the
damping devices. Places like control rooms will be soundproofed.

39

SINO-METALS LEACH ZAMBIA LTD ENVIRONMENTAL PROJECT BRIEF
MARCH 2005 LS — ESO NFCA PLC

Appendix A
Mining Environmental Regulations, First Schedule:

Information to be contained in Environmental Project Brief

OPNAAARYON a

10

Vx
12.

13

14.

15.
16.
17.
18.
19.
20.

Name of developer

Address of developer
Telephone number of developer
Fax numbers and Electronic mail address
Name of owner of mine
Mine manager of the person responsible for mine
Prospecting permit or mining right or licence number
Regional setting:
(a) plan or aerial photograph required;
(b) topography (Plan required);
(c) surface infrastructure (such as road, railway lines and power lines in the vicinity).
A brief description of the regional climate:
(a) mean monthly and annual rainfall for the site;
(b) mean monthly maximum and minimum temperatures;
(c) mean monthly wind direction and speed-where appropriate (such as in
urban areas and if such information is freely available);
(d) mean monthly evaporation; and
(e) incidence of extreme weather conditions-floods, drought, high winds.
Soil:
(a) plan required;
(b) a description of the soil types to be disturbed; their fertility, erodibility and depth;
(c) pre-mining land use (proportions of the land used as: arable land, grazing land,
wetland, and wilderness land, and existing structures and any evidence of
misuse);
Natural vegetation or plant life
Animal life:
Presence of rare or endangered species.
Surface Water
(a) plan required;
(b) the presence of water course, streams, rivers, dams, and pans should be
indicated; and
(c) surface water quality;
Groundwater (information readily available):
(a) depth of water-table, presence of water boreholes; and springs (plan required);
and
(b) groundwater quality and use;
Air quality
Noise
Sites of archaeological and cultural interest (plan required)
Sensitive landscapes
Visual aspects.
Regional socio-economic structure (does not apply for prospecting);
SINO-METALS LEACH ZAMBIA LTD

ENVIRONMENTAL PROJECT BRIEF

MARCH 2005 LS - ESO NFCA PLC
21. Interested and affected parties;
Identify and list known bodies representing interested and affected parties:
22. Geology:
(a) representative logs, and where appropriate, a section through the ore body and
surface mapping;
(b) identify and characterize overburden material that will be disturbed, may give rise
to a deterioration in water quality; and
(c) presence of dykes, sills and faults that extend beyond the property boundary (plan
required)
23. Mineral Deposit:

24.

26

(a)
(b)
(c)
(d)
(a)

(b)
(c)

mine product(s); including solid, liquid and gaseous waste generation; and noise,
heat and radioactive emissions, from normal and emergency operation: or
prospecting target mineral(s);
estimated reserves or extent of target areas;
proposed prospecting or mining method(s) (e.g. opencast, underground, long
wall, extensions to existing mine, etc.); and

planned production rate; planned life of mine or duration of prospecting;

Environmental Impact:

the expected environmental impact of the mining operation;

the expected area of land and water that may be affected;

a description of measures to be taken on pollution and any monitoring programmes
to be implemented;

. Mining Operation Project Motivation:

(a)
(b)
(c)
(d)
(e)
(f)
(g)

a brief summary of the motivation fro the mining operation; where it is
intended that the product(s) shall be sold;

an estimate of the expenditure required to bring the mining operation into
production;

an estimate of the total annual expenditure at full production;

an estimate of the labour force during construction and at full production; and
an estimate of the multiplier effect on the local regional and national economy;

. Mining Operation alternatives:

(d)
(e)
(f)
(g)
(h)
(i)
()
(k)
(I)
(m)
(n)
(0)
(p)

a brief summary of considered mining operation alternatives;
mining methods;

mineral processing method;

transport

power and water supply routes;

sources of water;

mine infrastructure sites;

mine disposal sites;

domestic and industrial waster disposal sites;
housing sites;

land use options after rehabilitation;
alternatives to river diversions; and

the “No mining operation” option;
